DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1−20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The most relevant prior art is considered to be:
Chinese pat. app. pub. CN 104369635 A to Cai
Chinese pat. app. pub. CN 104385846 A to Yan
Chinese pat. app. pub. CN 109249768 A to Wang
Chinese pat. app. pub. CN 109849603 A to Huang
German pat. spec. DE 10 2019 120492 B3 to Bekim
US Pre-Grant Publication No. 2020/0023701 to Salem
Cai, Yan, Wang, and Bekim teach various flying cars having lifting rotors arranged adjacent to or within road wheels. Each features either a clutch or a mechanism selectively engaging and actuating either the lift rotor or the road wheel, however each features a separate motor driving each wheel/rotor pair, rather than an engine driving a main shaft through a primary clutch, with the main shaft driving a secondary shaft.
Huang is a step closer to the claimed invention, in that Huang utilizes an engine and transaxle driving the road wheels, however Haung still relies upon a motor located adjacent each wheel for driving the lift rotors.
Salem teaches a motorcycle having an engine that drives road wheels for road travel or lift rotors for flight. Figures 3−6 and paragraphs [0072]−[0081] of Salem describe the system for actuating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 






/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/17/2021